Case 2:20-cv-08035-SVW-JPR Document 74 Filed 12/10/20 Page 1 of 4 Page ID #:159




1    Benjamin Taylor (SBN: 240636)
     btaylor@taylorlawfirmpc.com
     THE LAW OFFICES OF BENJAMIN TAYLOR
2
     A Professional Corporation
     1880 Century Park East, Suite 714
3    Los Angeles, CA 90067
     Telephone: (310) 201 – 7600
4    Facsimile: (310) 201 – 7601
5    Amiad Kushner (pro hac vice)
     Akushner@seidenlegal.com
6    Jake Nachmani (pro hac vice)
     jnachmani@seidenlegal.com
7    Seiden Law Group, LLP
     469 Seventh Avenue, 5th Fl.
8    New York, NY 10018
     Telephone: (646) 766 – 1914
9    Facsimile: (646) 304 – 5277
10
     Attorneys for Plaintiff/Counter-Defendant,
11
     Hong Liu
                         UNITED STATES DISTRICT COURT FOR
12                     THE CENTRAL DISTRICT OF CALIFORNIA
13
                                     WESTERN DIVISION

14   HONG LIU,                              Case No: 2:20-cv-08035-SVW-JPR
                 Plaintiff,
15                                          NOTICE OF MOTION OF
                                            PLAINTIFF HONG LIU’S MOTION
16                      v.                  TO DISMISS DEFENDANT
                                            FARADAY’S FIRST AND FOURTH
17                                          COUNTERCLAIM AND STRIKE
     FARADAY&FUTURE INC.,                   DEFENDANT FARADAY’S AND
18   SMART KING LTD., JIAWEI                DEFENDANT SMART KING’S
                                            SECOND AFFIRMATIVE DEFENSE
19   WANG, and CHAOYING DENG
                                            Complaint filed on:
                                            January 3, 2020
20               Defendants.
21                                          Counterclaim filed on:
                                            November 19, 2020
22   FARADAY&FUTURE INC.,                   JUDGE:      Hon. Stephen V. Wilson
                                            DATE:       February 8, 2021
23                                          TIME:       1:30 p.m.
                 Counterclaimant,           CTRM:       10A
24

25                      v.
     HONG LIU,
26

27               Counter-Defendant.
                                                 1
              PLAINTIFF HONG LIU’S NOTICE OF MOTION TO DISMISS AND M OTION TO STRIKE
                           CASE NO.: 2:20-CV-08035-SVW-JPR
Case 2:20-cv-08035-SVW-JPR Document 74 Filed 12/10/20 Page 2 of 4 Page ID #:160




1
     TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
2
           PLEASE TAKE NOTICE that on February 8, 2021, at 1:30 P.M. or as soon
3
     thereafter as this matter can be heard before the Honorable Stephen V. Wilson of the
4
     United States District Court for the Central District of California, in Courtroom 10A of
5
     the above entitled Court, located at First Street Courthouse, 350 W. 1st Street, Los
6
     Angeles, California 90012, Plaintiff/Counter-Defendant Hong Liu (“Plaintiff”) will
7
     and hereby does move the Court, pursuant to Federal Rule of Civil Procedure 12(b)(6)
8
     to dismiss Defendant/Counterclaimant Faraday&Future Inc.’s (“Faraday”) first and
9
     fourth counterclaims for fraudulent inducement and rescission, respectively, and,
10
     pursuant to Federal Rule of Civil Procedure 12(f), to strike Defendant Faraday’s and
11
     Defendant Smart King Ltd.’s (“Smart King”) second affirmative defense for fraudulent
12
     inducement.
13
           This motion is made following the conference of counsel for Plaintiff and
14
     Faraday and Smart King, pursuant to L.R. 7-3, which took place on December 3, 4 and
15
     7, 2020.
16
            This motion is based on this Notice; the supporting Memorandum of Points and
17
     Authorities filed and served herewith; the Declaration of Jake Nachmani and the
18
     exhibits referenced therein and served herewith; the papers on file with the Court in
19
     this matter; and upon such further evidence and argument as may be presented to this
20
     Court prior to or at the hearing on this motion. Plaintiff also serves and lodges along
21
     with this motion a proposed order pursuant to L.R. 7-20.
22

23

24

25

26

27

                                                   2
                PLAINTIFF HONG LIU’S NOTICE OF MOTION TO DISMISS AND M OTION TO STRIKE
                             CASE NO.: 2:20-CV-08035-SVW-JPR
Case 2:20-cv-08035-SVW-JPR Document 74 Filed 12/10/20 Page 3 of 4 Page ID #:161




1    Dated:      December 10, 2020                Respectfully Submitted,
2                                                 The Law Offices of Benjamin Taylor
3                                                 A Professional Corporation

4

5
                                                  Benjamin Taylor
6                                                 Attorney for Plaintiff/Counter-
                                                  Defendant Hong Liu
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                 3
              PLAINTIFF HONG LIU’S NOTICE OF MOTION TO DISMISS AND M OTION TO STRIKE
                           CASE NO.: 2:20-CV-08035-SVW-JPR
Case 2:20-cv-08035-SVW-JPR Document 74 Filed 12/10/20 Page 4 of 4 Page ID #:162



                                 CERTIFICATE OF SERVICE
  1

  2         I hereby certify that on this day I caused a true and correct copy of the foregoing
  3   to be filed using the Court’s Electronic Filing System (“ECF System”). The document
  4   is available for viewing and downloading via the ECF System and will be served by
  5   operation of the ECF System upon all counsel of record.
  6

  7   Dated: December 10, 2020                            /s/ Benjamin Taylor
  8                                                             Benjamin Taylor
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                       CERTIFICATE OF SERVICE
